Name: Commission Regulation (EEC) No 1698/93 of 30 June 1993 fixing the rate of the aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 159/48 Official Journal of the European Communities 1 . 7. 93 COMMISSION REGULATION (EEC) No 1698/93 of 30 June 1993 fixing the rate of the aid for dried fodder last amended by Regulation (EEC) No 11 10/89 (n), the average world market price for the products described in the first and third indents of Article 1 (b) of Regulation (EEC) No 1117/78 is to be determined on the basis of the most favourable actual purchase possibilities excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus determined is used to fix the aid rate applicable on the following month ; Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder (12), as last amended by Regulation (EEC) No 1069/93 (u) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 2275/89 (2), and in particular Article 5 (3) thereof, Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1117/78 , when the guide price is higher than the average world market price, aid is granted for dried fodder as described under Article 1 (b) and (c) of that Regulation and obtained from fodder plants harvested in the Community ; whereas that aid takes account of a percentage of the difference between these two prices ; Whereas the guide price in the dried fodder sector was fixed by Council Regulation (EEC) No 1288/93 (3) ; Whereas Commission Regulation (EEC) No 3824/92 (4), as last amended by Regulation (EEC) No 1663/93 (*), lays down the list of prices and amounts fixed in ecus to be amended as a result of the monetary alignments and which are reduced from the beginning of the 1993/94 marketing year by a factor of fixed by Commission Regu ­ lation (EEC) No 537/93 (6), as amended by Regulation (EEC) No 1331 /93 f), as part of the automatic disman ­ tling system of the negative monetary gaps ; whereas this factor must be taken into account when calculating the aid from the beginning of the aforementioned marketing year ; Whereas Council Regulation (EEC) No 2065/92 (8), as amended by Regulation (EEC) No 1 288/93 f), sets the percentage referred to in Article 5 of Regulation (EEC) No 1117/78 for the 1993/94 marketing year at 70% ; Whereas the average world market price is determined for a bulk pelleted product, delivered to Rotterdam, of the standard quality for which the guide price has been fixed ; Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (10), as Whereas, in accordance with Article 3 of Regulation (EEC) No 1417/78 , when no offer or quotation can be used to determine the average world market price, that price is determined on the basis of the sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1528/78 ; Whereas, pursuant to Article 1 1 of Regulation (EEC) No 1417/78 , when forward prices differ from that applying in the month when the application is lodged, the aid rate is adjusted by a correcting amount calculated from the trend of forward prices ; Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78, the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a month other than that in which the aid is introduced, adjusted by the percentage fixed under Article 5 (2) of Regulation (EEC) No 1 1 17/78 ; whereas where the average forward world market price for one or more months cannot be determined by applying the criteria laid down in Article 3(3) of Regulation (EEC) No 1528/78 , the corrective amount must be fixed for the month or months in question at a level such that the aid is equal to zero ; (') OJ No L 142, 30. 5 . 1978, p. 1 . (2) OJ No L 218 , 28 . 7. 1989, p. 1 . (3) OJ No L 132, 29. 5 . 1993, p. 1 . (4) OJ No L 387, 31 . 12. 1992, p . 29 . 0 OJ No L 158, 30. 6 . 1993, p . 18 . (6) OJ No L 57, 10 . 3 . 1993, p . 18 . 0 OJ No L 132, 29. 5. 1993, p . 114. (8) OJ No L 215, 30. 7. 1992, p . 48 . 0 OJ No L 132, 29. 5 . 1993, p . 1 . H OJ No L 171 , 28. 6 . 1978, p . 1 . (n ) OJ No L 118 , 29. 4 . 1989, p . 1 . ( 12) OJ No L 179, 1 . 7. 1978, p . 10 . H OJ No L 108 , 1 . 5. 1993, p . 114. 1 . 7. 93 Official Journal of the European Communities No L 159/49 Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 38 1 3/92 (') are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (2); Whereas the rate of the additional aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the additional aid for dried fodder must be fixed as indicated in the table annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The rate of the aid referred to in Article 5 (3) of Regula ­ tion (EEC) No 1117/78 is fixed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 108, 1 . 5. 1993, p. 106. No L 159/50 Official Journal of the European Communities 1 . 7 . 93 ANNEX to the Commission Regulation of 30 June 1993 fixing the rate of the aid for dried fodder Aid applicable from 1 July 1993 to dried fodder : (ECU/tonne) Fodder dehydrated by artificial heat drying Protein concentrates Fodder otherwise dried July 1993 72,583 47,893 Aid in case of advance fixing for the month of : (ECU/tonne) August 1993 72,600 47,910 September 1993 71,971 47,281 October 1993 71,947 47,257 November 1993 71,933 47,243 December 1993 71,933 47,243